The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for four years.
The evidence upon which the conviction rests is not brought forward. No bills of exception appear in the record.
The indictment contained several counts. The third and fifth counts alone were submitted to the jury. In the third count appellant was charged with possessing intoxicating liquor for the purpose of sale, and in the fifth count with unlawfully transporting intoxicating liquor. The verdict of the jury found appellant guilty under the third count of the indictment. The judgment shows that appellant is adjudged to be guilty of transporting intoxicating liquor, and the sentence follows the judgment. The judgment and sentence will be corrected to conform with the verdict of the jury and appellant will be adjudged guilty of possessing intoxicating liquor for the purpose of sale as found by the jury. The sentence will be reformed to follow said judgment. Ragusin v. State,288 S.W. 209.
As reformed the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 297